DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 18, 2020.  Claims 9 – 19 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 18, 2020, May 29, 2020, and January 20, 2021 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Germany on August 23, 20217.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-15 and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0055117 A1 to PENNECOT et al. (herein after "Pennecot") in view of U.S. Patent Application Publication No. US 2008/0316463 A1 to OKADA et al. (herein after "Okada").
As to Claim 9, (New)
Pennecot’s rotating LIDAR system teaches an optical assembly for a LiDAR system (see Figs. 1 - 3, 8A, 9, and ¶0095 - ¶0096.  

    PNG
    media_image1.png
    782
    557
    media_image1.png
    Greyscale

In particular, see Fig. 1., vehicle 800 comprises LIDAR device 810), comprising 
a receiver optics and a transmitter optics, which have partially coaxial beam paths (see Figs. 1 – 2, 9, and ¶0024 - ¶0029.  

    PNG
    media_image2.png
    877
    670
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    797
    544
    media_image3.png
    Greyscale

In particular, see Figs. 1 – 2.  See Fig. 9 ~ process method steps 902 and 908); 
a line light source having a line orientation, which is configured in a field of view of the LiDAR system (see Fig. 9 ~ process method step 902 and ¶0024 - ¶0029, Pennecot teaches a LIDAR comprising a plurality of light sources exhibiting a line orientation).
However, Pennecot’s rotating LIDAR system does not teach, or suggest the deflection unit configured to biaxially split off a detector-side portion of the beam path of the receiver optics, 
wherein the deflection unit includes a hole mirror having an elongated hole that has a greater extent in a direction of longitudinal extent and a lesser extent in a direction of transverse extent, 
the direction of longitudinal extent of the elongated hole being oriented orthogonally to the line orientation of the line light source. 

Okada’s work presents a laser radar including laser beam generating means, photo detecting means, a mirror, light deflecting means, and rotation driving means.  (See Fig. 4 and Abstract).
Pennecot further teaches a deflection unit in a transition region from a common coaxial region to a separate biaxial region of the beam paths of the receiver optics and the transmitter optics (see Figs. 1 - 16, ¶0009, ¶0048, ¶0072, and ¶0111.  

    PNG
    media_image4.png
    497
    589
    media_image4.png
    Greyscale

In particular, see Fig. 4, Okada discloses a concave mirror 401 teaching a light deflecting means), the deflection unit configured to biaxially split off a detector-side portion of the beam path of the receiver optics (see Figs. 1 - 16.  In particular, see Fig. 4, ¶0009-¶0010, ¶0068, and ¶0089 - ¶0091), wherein the deflection unit includes a hole mirror having an elongated hole that has a greater extent in a direction of longitudinal extent and a lesser extent in a direction of transverse extent (see Figs. 2, 11, ¶0037, ¶0046 - ¶0047, and ¶0080.  

    PNG
    media_image5.png
    477
    536
    media_image5.png
    Greyscale

In particular, see Fig. 11, Okada discloses mirror 30 teaching a through-hole 32 wherein through-hole 32 has an elliptical shaped geometry), the direction of longitudinal extent of the elongated hole being oriented orthogonally to the line orientation of the line light source.  (See Figs. 1 - 16.  In particular, see Fig. 4).
Pennecot is analogous art to the claimed invention as it relates to a LIDAR system in that it provides light sources having a line orientation in a field of view of the LIDAR system. Okada is analogous art to the claimed invention as it relates to laser radar in that it provides a deflection unit that comprises an elongated hole mirror.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pennecot’s rotating LIDAR system  with the deflection unit comprising an elongated hole mirror, as taught by Okada, to provide improved beam splitting efficiency during the transmission and the reflection of the laser light through and from the optics, thereby enabling benefits, including but not limited to: improving accuracy of detecting the direction of an object and the distance to the object from the apparatus, while maintaining a small size of the laser radar apparatus due to a coaxial structure of the projection optical system and photo detecting system.

As to Claim 10, (New) 
Modified Pennecot substantially discloses the optical assembly as recited in claim 9. 
However, Pennecot’s rotating LIDAR system does not teach, or suggest wherein a ratio of the longitudinal extent of the elongated hole to transverse extent of the elongated hole is at least 2:1.
On the other hand, Okada’s laser radar discloses an optical assembly teaching  wherein a ratio of the longitudinal extent of the elongated hole to transverse extent of the elongated hole is at least 2:1.  (See Figs. 2, 11, ¶0037, ¶0046 - ¶0047, ¶0050, and ¶0080, and ¶0086.  In particular, see Fig. 11, ¶0046, and ¶0086.  Okada’s disclosed elongated hole ratio – specifically, the longitudinal extent of the elongated hole to transverse extent of the elongated hole – teaching “It is allowed that the through-hole 32 has other shaped cross section such as an ellipse shaped one or the like.”  Emphasis added.  Okada does not preclude a plurality / diversity of other elongated hole ratios being achieved, while producing results that are consistent with the Applicant’s recited claim limitations).
Regarding changes in size and proportion, it has been cited by legal precedent in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The device claimed by the applicant would not perform differently than the prior art device of Okada, because Okada’s elongated hole is similar in relative dimensions and operation to the claimed invention, and is therefore not patentably distinct.  See MPEP § 2144.04 (IV)(A).
Regarding changes in shape, the Applicant is pointed to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). This court decision held that modifying the shape of an object was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.   See MPEP § 2144.04 (IV)(B).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pennecot’s rotating LIDAR system with an elongated hole comprising a plurality of ratios of the longitudinal extent of the elongated hole to transverse extent of the elongated hole can take, as taught by Okada, to provide improved beam splitting efficiency during the transmission and the reflection of the laser light through and from the optics, thereby enabling benefits, including but not limited to: improving accuracy of detecting the direction of an object and the distance to the object from the apparatus, while maintaining a small size of the laser radar apparatus due to a coaxial structure of the projection optical system and photo detecting system.
As to Claim 11, (New) 
Modified Pennecot substantially discloses the optical assembly as recited in claim 9.
However, Pennecot’s rotating LIDAR system does not teach, or suggest wherein a ratio of the longitudinal extent of the elongated hole to transverse extent of the elongated hole is at least 3:1.
On the other hand, Okada’s laser radar discloses an optical assembly teaching  wherein a ratio of the longitudinal extent of the elongated hole to transverse extent of the elongated hole is at least 3:1.  (See Figs. 2, 11, ¶0037, ¶0046 - ¶0047, ¶0050, and ¶0080, and ¶0086.  In particular, see Fig. 11, ¶0046, and ¶0086.  Okada’s disclosed elongated hole ratio – specifically, the longitudinal extent of the elongated hole to transverse extent of the elongated hole – teaching “It is allowed that the through-hole 32 has other shaped cross section such as an ellipse shaped one or the like.”  Emphasis added.  Okada does not preclude a plurality / diversity of other elongated hole ratios being achieved, while producing results that are consistent with the Applicant’s recited claim limitations).
Regarding changes in size and proportion, it has been cited by legal precedent in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The device claimed by the applicant would not perform differently than the prior art device of Okada, because Okada’s elongated hole is similar in relative dimensions and operation to the claimed invention, and is therefore not patentably distinct.  See MPEP § 2144.04 (IV)(A).
Regarding changes in shape, the Applicant is pointed to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). This court decision held that modifying the shape of an object was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.   See MPEP § 2144.04 (IV)(B).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pennecot’s rotating LIDAR system with an elongated hole comprising a plurality of ratios of the longitudinal extent of the elongated hole to transverse extent of the elongated hole can take, as taught by Okada, to provide improved beam splitting efficiency during the transmission and the reflection of the laser light through and from the optics, thereby enabling benefits, including but not limited to: improving accuracy of detecting the direction of an object and the distance to the object from the apparatus, while maintaining a small size of the laser radar apparatus due to a coaxial structure of the projection optical system and photo detecting system.
As to Claim 12, (New) 
Modified Pennecot substantially discloses the optical assembly as recited in claim 9.
However, Pennecot’s rotating LIDAR system does not teach, or suggest wherein a ratio of the longitudinal extent of the elongated hole to transverse extent of the elongated hole is at least 4:1.
On the other hand, Okada’s laser radar discloses an optical assembly teaching  wherein a ratio of the longitudinal extent of the elongated hole to transverse extent of the elongated hole is at least 4:1.  (See Figs. 2, 11, ¶0037, ¶0046 - ¶0047, ¶0050, and ¶0080, and ¶0086.  In particular, see Fig. 11, ¶0046, and ¶0086.  Okada’s disclosed elongated hole ratio – specifically, the longitudinal extent of the elongated hole to transverse extent of the elongated hole – teaching “It is allowed that the through-hole 32 has other shaped cross section such as an ellipse shaped one or the like.”  Emphasis added.  Okada does not preclude a plurality / diversity of other elongated hole ratios being achieved, while producing results that are consistent with the Applicant’s recited claim limitations).
Regarding changes in size and proportion, it has been cited by legal precedent in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The device claimed by the applicant would not perform differently than the prior art device of Okada, because Okada’s elongated hole is similar in relative dimensions and operation to the claimed invention, and is therefore not patentably distinct.  See MPEP § 2144.04 (IV)(A).
Regarding changes in shape, the Applicant is pointed to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). This court decision held that modifying the shape of an object was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.   See MPEP § 2144.04 (IV)(B).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pennecot’s rotating LIDAR system with an elongated hole comprising a plurality of ratios of the longitudinal extent of the elongated hole to transverse extent of the elongated hole can take, as taught by Okada, to provide improved beam splitting efficiency during the transmission and the reflection of the laser light through and from the optics, thereby enabling benefits, including but not limited to: improving accuracy of detecting the direction of an object and the distance to the object from the apparatus, while maintaining a small size of the laser radar apparatus due to a coaxial structure of the projection optical system and photo detecting system.
As to Claim 13, (New) 
Modified Pennecot substantially discloses the optical assembly as recited in claim 9, 
wherein a ratio of a diameter of an aperture of the beam path of the receiver optics or of the longitudinal extent of the deflection unit (see Figs. 1 - 3, 5B-5C, 8A, 9, and ¶0088-¶0089) to an aperture of the beam path of the receiver optics has a value within the range of from approximately 1:14 to approximately 1:7.  (See Figs. 1 - 3, 5B-5C, 8A, 9.  In particular, see Fig. 9).
As to Claim 14, (New) 
Modified Pennecot substantially discloses the optical assembly as recited in claim 9. 
However, Pennecot’s rotating LIDAR system does not teach, or suggest wherein the elongated hole of the deflection unit, 
in a plan view thereof, is rectangular or has a biconvex elliptical shape or has a biconcave shape or has a double meniscus shape.
Okada, on the other hand, teaches wherein the elongated hole of the deflection unit, in a plan view thereof, is rectangular or has a biconvex elliptical shape.  (See Figs. 2, 11, ¶0037 and ¶0046 - ¶0047.  In particular, see Fig. 11).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pennecot’s rotating LIDAR system  with the deflection unit comprising an elongated hole mirror, as taught by Okada, to provide improved beam splitting efficiency during the transmission and the reflection of the laser light through and from the optics, thereby enabling benefits, including but not limited to: improving accuracy of detecting the direction of an object and the distance to the object from the apparatus, while maintaining a small size of the laser radar apparatus due to a coaxial structure of the projection optical system and photo detecting system.
As to Claim 15, (New) 
Modified Pennecot substantially discloses the optical assembly as recited in claim 9.
However, Pennecot’s rotating LIDAR system does not teach, or suggest wherein the transmitter optics and the receiver optics are configured to include beam paths which are at least partially or sectionally, 
mutually coaxially disposed on a beam exit side of the transmitter optics and/or on the beam entry side of the receiver optics; and 
the deflection unit forms at least partially or sectionally biaxial beam paths on a side of the line light source unit and on a side of a detector array of the receiver optics.
Conversely, Okada discloses a laser radar teaching wherein the transmitter optics and the receiver optics are configured to include beam paths which are at least partially or sectionally, mutually coaxially disposed on a beam exit side of the transmitter optics and/or on the beam entry side of the receiver optics (see Figs. 1 - 16, ¶0009-¶0010, ¶0037.  In particular, see Fig. 4, ¶0037); and the deflection unit forms at least partially or sectionally biaxial beam paths on a side of the line light source unit and on a side of a detector array of the receiver optics.  (See Figs. 1 - 16, ¶0009, ¶0046-¶0048, ¶0072, and ¶0111.  In particular, see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pennecot’s rotating LIDAR system  with the deflection unit wherein the transmitter optics and the receiver optics are configured to include beam paths which are at least partially or sectionally, mutually coaxially disposed on a beam exit side of the transmitter optics and/or on the beam entry side of the receiver optics, as taught by Okada, to provide improved beam splitting efficiency during the transmission and the reflection of the laser light through and from the optics, thereby enabling benefits, including but not limited to: improving accuracy of detecting the direction of an object and the distance to the object from the apparatus, while maintaining a small size of the laser radar apparatus due to a coaxial structure of the projection optical system and photo detecting system.
As to Claim 17, (New) 
Modified Pennecot substantially discloses the optical assembly as recited in claim 9, 
wherein the optical assembly is situated in a vehicle.  (See Fig. 8A and ¶0095 - ¶0096, Pennecot discloses a rotating LIDAR system and teaches wherein vehicle 800 comprises LIDAR device 810).
As to Claim 18, (New) 
Pennecot’s rotating LIDAR system teaches LiDAR system for optically detecting a field of view for a working apparatus and/or a vehicle, the LiDAR system (see Figs. 1 - 3, 8A, 9, and ¶0095 - ¶0096.  In particular, see Fig. 1, vehicle 800 comprises LIDAR device 810) comprising: 
an optical assembly (see Figs. 1 - 3, 8A, 9, and ¶0095 - ¶0096.  In particular, see Fig. 1) including: 
a receiver optics and a transmitter optics, which have partially coaxial beam paths (see Figs. 1 – 2, 9, and ¶0024 - ¶0029.  In particular, see Figs. 1 – 2.  See Fig. 9 ~ process method steps 902 and 908); and
a line light source having a line orientation, which is configured in a field of view of the LiDAR system.  (See Fig. 9 ~ process method step 902 and ¶0024 - ¶0029, Pennecot teaches a LIDAR comprising a plurality of light sources exhibiting a line orientation). 
However, Pennecot’s rotating LIDAR system does not teach, or suggest the deflection unit configured to biaxially split off a detector-side portion of the beam path of the receiver optics, 
wherein the deflection unit includes a hole mirror having an elongated hole that has a greater extent in a direction of longitudinal extent and a lesser extent in a direction of transverse extent, 
the direction of longitudinal extent of the elongated hole being oriented orthogonally to the line orientation of the line light source. 

On the other hand, Okada teaches a deflection unit in a transition region from a common coaxial region to a separate biaxial region of the beam paths of the receiver optics and the transmitter optics (see Figs. 1 - 16, ¶0009, ¶0048, ¶0072, and ¶0111.  In particular, see Fig. 4, Okada discloses a concave mirror 401 teaching a light deflecting means), the deflection unit configured to biaxially split off a detector-side portion of the beam path of the receiver optics (see Figs. 1 - 16.  In particular, see Fig. 4, ¶0009-¶0010, ¶0068, and ¶0089 - ¶0091), wherein the deflection unit includes a hole mirror having an elongated hole that has a greater extent in a direction of longitudinal extent and a lesser extent in a direction of transverse extent (see Figs. 2, 11, ¶0037, ¶0046 - ¶0047, and ¶0080.  In particular, see Fig. 11, Okada discloses mirror 30 teaching a through-hole 32 wherein through-hole 32 has an elliptical shaped geometry), the direction of longitudinal extent of the elongated hole being oriented orthogonally to the line orientation of the line light source.  (See Figs. 1 - 16.  In particular, see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pennecot’s rotating LIDAR system  with the deflection unit comprising an elongated hole mirror, as taught by Okada, to provide improved beam splitting efficiency during the transmission and the reflection of the laser light through and from the optics, thereby enabling benefits, including but not limited to: improving accuracy of detecting the direction of an object and the distance to the object from the apparatus, while maintaining a small size of the laser radar apparatus due to a coaxial structure of the projection optical system and photo detecting system.
As to Claim 19, (New) 
Pennecot’s rotating LIDAR system teaches a working apparatus or a vehicle (see Fig. 8A and ¶0095 - ¶0096.  

    PNG
    media_image6.png
    743
    514
    media_image6.png
    Greyscale

In particular, see Fig. 8A, vehicle 800 comprises LIDAR device 810), comprising: 
a LiDAR system for optically detecting a field of view for the working apparatus or the vehicle, the LiDAR system including an optical assembly (see Figs. 1 - 3, 8A, 9, and ¶0095 - ¶0096.  In particular, see Fig. 1, vehicle 800 comprises LIDAR device 810), the optical assembly including: 
a receiver optics and a transmitter optics, which have partially coaxial beam paths (see Figs. 1 – 2, 9, and ¶0024 - ¶0029.  In particular, see Figs. 1 – 2.  See Fig. 9 ~ process method steps 902 and 908); and
a line light source having a line orientation, which is configured in a field of view of the LiDAR system.  (See Fig. 9 ~ process method step 902 and ¶0024 - ¶0029, Pennecot teaches a LIDAR comprising a plurality of light sources exhibiting a line orientation).
However, Pennecot’s rotating LIDAR system does not teach, or suggest the deflection unit configured to biaxially split off a detector-side portion of the beam path of the receiver optics, 
wherein the deflection unit includes a hole mirror having an elongated hole that has a greater extent in a direction of longitudinal extent and a lesser extent in a direction of transverse extent, 
the direction of longitudinal extent of the elongated hole being oriented orthogonally to the line orientation of the line light source. 

Conversely, Okada teaches a deflection unit in a transition region from a common coaxial region to a separate biaxial region of the beam paths of the receiver optics and the transmitter optics (see Figs. 1 - 16, ¶0009, ¶0048, ¶0072, and ¶0111.  In particular, see Fig. 4, Okada discloses a concave mirror 401 teaching a light deflecting means), the deflection unit configured to biaxially split off a detector-side portion of the beam path of the receiver optics (see Figs. 1 - 16.  In particular, see Fig. 4, ¶0009-¶0010, ¶0068, and ¶0089 - ¶0091), wherein the deflection unit includes a hole mirror having an elongated hole that has a greater extent in a direction of longitudinal extent and a lesser extent in a direction of transverse extent (see Figs. 2, 11, ¶0037, ¶0046 - ¶0047, and ¶0080.  In particular, see Fig. 11, Okada discloses mirror 30 teaching a through-hole 32 wherein through-hole 32 has an elliptical shaped geometry), the direction of longitudinal extent of the elongated hole being oriented orthogonally to the line orientation of the line light source.  (See Figs. 1 - 16.  In particular, see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pennecot’s rotating LIDAR system  with the deflection unit comprising an elongated hole mirror, as taught by Okada, to provide improved beam splitting efficiency during the transmission and the reflection of the laser light through and from the optics, thereby enabling benefits, including but not limited to: improving accuracy of detecting the direction of an object and the distance to the object from the apparatus, while maintaining a small size of the laser radar apparatus due to a coaxial structure of the projection optical system and photo detecting system.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0055117 A1 to PENNECOT et al. (herein after "Pennecot") in view of U.S. Patent Application Publication No. US 2008/0316463 A1 to OKADA et al. (herein after "Okada") as to claim 9 above, and further in view of U.S. Patent Application Publication No. US 2014/0111812 A1 to BAEG et al. (herein after "Baeg").
As to Claim 16, (New) 
Modified Pennecot substantially discloses the optical assembly as recited in claim 9.
However, Pennecot’s rotating LIDAR system does not teach, or suggest wherein: 
the receiver optics has a beam path that is folded numerous times by two or three secondary mirrors; 
a first one of the secondary mirrors on an input side is part of the deflection unit or forms the deflection unit; 
one or a plurality of the secondary mirrors is a concave mirror, and/or one of the secondary mirrors is a reflective bandpass filter in planar form.
Baeg’s work presents a 3D laser scanning system that utilizes a linear array type photo detector and a reflected light reflected from a target after rotation-emitting a line-shaped pulsed laser light through 360 degrees and obtain a 3D image through point cloud data.
Baeg further teaches wherein the receiver optics has a beam path that is folded numerous times by two or three secondary mirrors (see Figs. 1-6 and ¶0029); a first one of the secondary mirrors on an input side is part of the deflection unit or forms the deflection unit (see Fig. 4, ¶0029, ¶0063, and ¶0077); one or a plurality of the secondary mirrors is a concave mirror, and/or one of the secondary mirrors is a reflective bandpass filter in planar form.  (See Figs. 1-6, ¶0066, and ¶0080.  In particular, see Fig. 7.  

    PNG
    media_image7.png
    369
    544
    media_image7.png
    Greyscale

See ¶0080).
Baeg is analogous art to the claimed invention as it relates to a LIDAR system in that it provides an optical assembly that comprises secondary mirrors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pennecot’s rotating LIDAR system with the deflection unit comprising secondary mirrors, as taught by Baeg, to further provide beam splitting efficiency during the transmission and the reflection of the laser light through and from the optics, thereby enabling benefits, including but not limited to: 1) provide a 3D laser Scanning system that may obtain wide-angle data in a short distance, 2) obtain data having excellent vertical resolution in a long distance with the same laser output power as that in the short distance, 3) be appropriately used for a vehicle running at a high speed, 4) and facilitate relatively low overall delivered cost, while achieving a decrease in overall LIDAR system size.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661